DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 9/27/2022 has been entered.
Election/Restrictions
Newly submitted claims 1, and 10-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The new limitation of claim 1 “the retainer includes a plurality of ribs which are arranged annularly and extend longitudinally in the second chamber of the housing” is directed at non-elected Species B: Figs. 8-9. Applicant’s election with traverse of Species A: Figs. 5-7, in the reply filed on 8/30/2021 was acknowledged on the Non-Final action mailed on 12-29-2021. The requirement for Election of Species has been FINAL since the Non-Final action mailed on 12-29-2021.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1 & 10-20 are withdrawn from consideration as being directed to a non-elected invention. 
Response to Amendment
Applicants’ amendments to the claims have overcome the prior rejections under 35 USC § 112(a), 112(b), and 103.
The claims are now directed at a non-elected species and have been withdrawn as required by the originally elected species.
Response to Arguments
Applicant’s arguments, see page(s) 12-19, with respect to the rejection(s) of claim(s) 1 under 35 USC § 103 have been fully considered, but they are not persuasive.
Applicant’s arguments are directed at the newly presented claim limitations. However, the newly presented claim limitations include limitations from the non-elected Species B: Figs. 8-9. As such, the claims are withdrawn as directed at a non-elected Species.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773



/ANGEL OLIVERA/Examiner, Art Unit 1773